DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on September 14, 2020.
Claims 1-17 have been examined.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method, claims 9-16 are directed to an electronic device comprising a memory and a processor and claims 17 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims recite issuing digital currency. Specifically, the claims recite “issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion, and storing operation data of the issuing and allocating the stake certificate into the block chain, the stake account referring to a block chain account; issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism, allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain; and ascertaining, during operation of the block chain, a block-producing node according to a delegated proof of stake consensus algorithm, by using the stake certificate of each stake account as a consensus certificate.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves issuing digital currency for a transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as an electronic device, processor and storage device merely use(s) a computer as a tool to perform an abstract idea. Specifically, the electronic device, processor and storage device perform(s) the steps or functions of “issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion, and storing operation data of the issuing and allocating the stake certificate into the block chain, the stake account referring to a block chain account; issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism, allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain; and ascertaining, during operation of the block chain, a block-producing node according to a delegated proof of stake consensus algorithm, by using the stake certificate of each stake account as a consensus certificate.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a electronic device, processor and storage device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of issuing digital currency. As discussed above, taking the claim elements separately, the electronic device, processor and storage device perform(s) the steps or functions of “issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion, and storing operation data of the issuing and allocating the stake certificate into the block chain, the stake account referring to a block chain account; issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism, allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain; and ascertaining, during operation of the block chain, a block-producing node according to a delegated proof of stake consensus algorithm, by using the stake certificate of each stake account as a consensus certificate.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of issuing digital currency. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8 and 10-16 further describe the abstract idea of issuing digital currency. 
claims 2 and 10 recites: ascertaining, in response to a creation for the block chain being initiated, a total number of initially issued stake certificates, and allocating the stake certificates according to the stake proportion of each stake account; and storing the total number of the stake certificates and the stake certificate allocated to the each stake account to a genesis block of the block chain. 
claims 3 and 11 recites: ascertaining, in response to a creation for the block chain being initiated, a total number of initially issued stake certificates, and allocating the stake certificates according to the stake proportion of each stake account; and storing the total number of the stake certificates and the stake certificate allocated to the each stake account to a genesis block of the block chain.
claims 4 and 12 recites: acquiring a circulation resource update vote transaction request initiated by a stake account; performing the circulation resource update vote transaction request to request other stake accounts to vote on an update operation for a circulation resource; and performing the update operation on the circulation resource according to a voting result, and storing transaction data of the circulation resource update vote transaction request into the block chain, wherein the update operation comprises additional issuance and an allocation strategy of the circulation resource.
5 and 13 recites: wherein the allocation strategy is to allocate additionally issued circulation resources to stake accounts evenly or according to stake proportions.
6 and 14 recites: initiating, based on a smart contract deployed in the block chain, a circulation resource additional issuance transaction request in response to a set additional issuance condition being satisfied; and performing the circulation resource additional issuance transaction request, allocating an additionally issued circulation resource to the block chain account according to an allocation strategy in the circulation resource additional issuance transaction request, and storing transaction data of the circulation resource additional issuance transaction request into the block chain.
claims 7 and 15 recites: a total number of block chain accounts reaching a set number, a block height reaching a set threshold value, or a circulation rate of the circulation resource meeting a set condition.
8 and 16 recites: wherein before the issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, the method further comprises: changing the consensus certificate of the delegated proof of stake consensus algorithm deployed in the block chain from the circulation resource to the stake certificate.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 9, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaohan Zhu (US 20200013027 A1, “Zhu”) in view of LUNDIN et al. (US 20210209885 A1, “LUNDIN”).

Regarding claims 1, 9 and 17: Zhu discloses: A method for processing a resource of a block chain, comprising: 
issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion (Zhu [0006], “PoS is more selection-oriented in that higher stake validators have a higher chance of being selected, even though there may be some use of random functions to pick block producers or committee members among all the stakeholders… As shown in FIG. 1B, a first validator (Validator 1) puts up their stake (Stake 1) and is selected to add their block to the blockchain ledger 14. This selection is performed deterministically on the basis of the size of the stake.”; [0029], “A PoS consensus system is used to create new blocks in which a proposer of a block is part of a validation committee selected from a bigger candidate pool of stakeholders.”), and storing operation data of the issuing and allocating the stake certificate into the block chain, the stake account referring to a block chain account (Zhu [0006], “The validators commit some of their cryptocurrency coins as a stake. After that, they start validating the blocks such that when they discover a candidate block that can be added to the chain, they will validate it by placing a bet on it. If the block gets appended, then the validators will get a reward proportionate to their bets…”), (see paragraphs [0006] and [0029]);
issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism (Zhu [0009], "hybrid consensus system, where the token mining and bookkeeping functions are separated from one another in order to minimize the disadvantages associated with each of the PoW and PoS consensus methods''), allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain (Zhu, [0056], “new currency tokens are issued by a PoS validator committee 304 ... This selected block is then recorded on the blockchain and a token reward is sent to the miner 302"; [0055], "In the Stable Coin cryptocurrency system, there are miners who are in charge of creating currencies and validators who are in charge of maintaining the public ledger and bookkeeping”); and
ascertaining, during operation of the block chain, a block-producing node according to a […] proof of stake consensus algorithm, by using the stake certificate of each stake account as a consensus certificate (Zhu [0029], “A PoS consensus system is used to create new blocks in which a proposer of a block is part of a validation committee selected from a bigger candidate pool of stakeholders"; [0047], “Use such a token as anchor value for issuing new tokens on different cryptocurrency subsystems with the same or different consensus mechanisms (for example PoS or delegated proof of stake).”).

Zhu does not specifically disclose, delegated, proof of stake consensus algorithm.
However, LUNDIN discloses: delegated proof of stake consensus algorithm (LUNDIN [0007], “an alternate way is to have a Delegated Proof of Stake model, where every user delegates their stakes voting power to running validators [21, 23]. This has the benefit that all users with a low stake are also able to contribute to the networks security equally.”; [0014], “This technology can be used both in private permission based systems but also in public systems with for example a currency stake consensus model. Transactions are confirmed by validators in a combination of PoS and DPoS consensus making everyone contributing to the consensus of the system and to have something at stake.”; [0047], “a Proof Of Stake and a Delegated Proof Of Stake model, which often is referred to a Proof Of Bet. In certain embodiments of the technology disclosed, everyone can become a validator of transactions. To become a validator, a betting amount may typically be locked up as a security deposit in the system. The more stake a validator can lock up, the more voting power it will have.”); (see paragraphs [0007], [0014], [0046]-[0047] and [0100]).

Alternatively, LUNDIN further discloses:
issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion (LUNDIN [0008], “In this new PoS algorithm, everyone that is validating transactions receive rewards and bet their stake on which transactions are valid. This gives incentives for each individual to act according to the likely consensus to be able to claim the rewards and not to lose their bet”; [0099], “the validators need to stake more than a certain percentage of the delegated stake, i.e. the effective voting power of the validator is the minimum of its own stake and a percentage of the delegated capital. This allows both the delegator and the validator to have something at stake and efficiently eliminating the nothing at stake problem and forces everyone to make correct decisions on who should control the network.”; [0125], “when a new transaction is published to the network by an account holder, a fee for processing the transaction is attached to give incentives for validators to confirm the transaction. A validator can either bet on a transaction being valid or ignore it. The reward if correct is proportional to the size of the bet and how fast the bet was made relative to other validators, i.e. the ones taking the highest risks and cost of making bets often gains the largest part of the reward:”); (see paragraphs [0008], [0099], [0125], [0080] and [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with LUNDIN to include a well-known blockchain delegated proof of stake consensus algorithm with voting functions to vote on a transaction for validation to enhance the transaction security and user experience.

Regarding claims 3 and 11: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 1, wherein the issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion, and storing operation data of the issuing and allocating the stake certificate into the block chain comprises: 
acquiring a stake certificate update […] transaction request initiated by a stake account (Zhu [0004], “blockchain relies on certain consensus mechanisms to make decisions regarding the storage of transaction data. Consensus is required since all nodes in a distributed network can each access the history of transactions or confirm new transactions. At present, two main consensus mechanisms exist: Proof of Work (PoW) and Proof of Stake (PoS).”), (see paragraph [0004]);
performing the stake certificate update […] transaction request to request other stake accounts to vote on an update operation for a stake certificate (see paragraphs [0004]); and 
performing the update operation on the stake certificate according to a […] result, and storing transaction data of the stake certificate update vote transaction request into the block chain (see paragraphs [0004]), 
wherein the update operation comprises an operation of additionally issuing a stake certificate, an operation pf transferring a stake certificate to a new stake account, or an operation of deleting a stake certificate (see paragraphs [0004]).

Zhu does not specifically disclose: vote transaction and vote results.
However, LUNDIN discloses: vote transaction (LUNDIN [0017], “The technology disclosed relates to a method for achieving consensus in a distributed system by use of vote dependencies”) (see paragraphs [0017]-[0018], [0057]-[0061] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with LUNDIN to include a well-known blockchain delegated proof of stake consensus algorithm with voting functions to vote on a transaction for validation to enhance the transaction security and user experience.

Regarding claims 4 and 12: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 1, wherein the issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism, allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain comprises: 
acquiring a circulation resource update […] transaction request initiated by a stake account (see paragraph [0029] and [0062] and Fig. 4);
performing the circulation resource update […] transaction request to request other stake accounts to vote on an update operation for a circulation resource (Zhu [0062], “a miner (Miner 1) 402 performing a mining process generates new blocks based using a PoW puzzle calculation. The new block contains a random number, such as a nonce or other random number, which is used to select a committee of validators 404. The current committee of validators includes a block proposer that proposes a block to be written to the transaction ledger.”), (see paragraph 62 and Fig. 4); and 
performing the update operation on the circulation resource according to a voting result, and storing transaction data of the circulation resource update […] transaction request into the block chain (“If the proposed block is validated by a sufficient number of the other committee members, it is written to the ledger.”) (see paragraph [0062] and Fig. 4),
wherein the update operation comprises additional issuance and an allocation strategy of the circulation resource (see paragraph [0062], [0009] and [0029] and Fig. 4).

Zhu does not specifically disclose: vote transaction.
However, LUNDIN discloses: vote transaction (LUNDIN [0017], “The technology disclosed relates to a method for achieving consensus in a distributed system by use of vote dependencies”); (see paragraphs [0017]-[0018] and [0057]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with LUNDIN to include a well-known blockchain delegated proof of stake consensus algorithm with voting functions to vote on a transaction for validation to enhance the transaction security and user experience.

Regarding claims 5 and 13: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 4, wherein the allocation strategy is to allocate additionally issued circulation resources to stake accounts evenly or according to stake proportions (see paragraphs [0054] and [0063]).

Regarding claims 6 and 14: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 1, wherein the issuing a circulation resource in the block chain based on a set circulation resource issuing mechanism, allocating the circulation resource to the block chain account according to a circulation resource allocation strategy, and storing operations of the issuing and allocating the circulation resource into the block chain comprises: 
initiating, based on a smart contract deployed in the block chain, a circulation resource additional issuance transaction request in response to a set additional issuance condition being satisfied (Zhu [0064], “In this method, the system could verify the processor type and the energy requirement for a certain computation. It is possible to build proof of useful work like running the smart contract of the system and use such computation as unit of account for the system. Other similar PoW methods may be used, as alternatives to the usual crypto puzzle solving method.”), (see paragraphs [0033] and [0064]); and 
performing the circulation resource additional issuance transaction request, allocating an additionally issued circulation resource to the block chain account according to an allocation strategy in the circulation resource additional issuance transaction request, and storing transaction data of the circulation resource additional issuance transaction request into the block chain (see paragraphs [0065]-[0066]).

Regarding claims 8 and 16: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 1, wherein before the issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, the method further comprises: 
changing the consensus certificate of the delegated proof of stake consensus algorithm deployed in the block chain from the circulation resource to the stake certificate (see paragraphs [0002], [0029], [0035] and [0054] and Fig. 4).

Claims 2, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaohan Zhu (US 20200013027 A1, “Zhu”) in view of LUNDIN et al. (US 20210209885 A1, “LUNDIN”) further in view of Gaddam et. al (US 20220012358 A1, “Gaddam”).

Regarding claims 2 and 10: Zhu and LUNDIN, discloses as shown above.
Zhu further discloses: The method according to claim 1, wherein the issuing a stake certificate in a block chain based on a set stake certificate issuing mechanism, allocating the stake certificate to a stake account according to a stake proportion, and storing operation data of the issuing and allocating the stake certificate into the block chain comprises:
ascertaining, in response to a creation for the block chain being initiated, a total number of initially issued stake certificates, and allocating the stake certificates according to the stake proportion of each stake account (Zhu [0006], “The validators commit some of their cryptocurrency coins as a stake. After that, they start validating the blocks such that when they discover a candidate block that can be added to the chain, they will validate it by placing a bet on it. If the block gets appended, then the validators will get a reward proportionate to their bets…. a first validator (Validator 1) puts up their stake (Stake 1) and is selected to add their block to the blockchain ledger 14.”), (see paragraph [0006]); and
storing the total number of the stake certificates and the stake certificate allocated to the each stake account to a […] block of the block chain (see paragraphs [0006]-[0007]).

Zhu does not specifically disclose: genesis block.
However, Gaddam discloses: genesis block (see paragraphs [0022] and [0069]):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and LUNDIN with Gaddam to include a well-known feature of blockchain such as creating a genesis block for for the blockchain record to enhance transaction security and stability.

Regarding claims 7 and 15: Zhu, LUNDIN and Gaddam, discloses as shown above.
Zhu further discloses: The method according to claim 6, wherein the set additional issuance condition comprises: a total number of block chain accounts reaching a set number, […], or a circulation rate of the circulation resource meeting a set condition (Zhu [0063], “The same committee will continue to generate blocks until the validation committee is reformed. Such reformation may be triggered by the PoW chain or by a fault or problem situation seen in the PoS chain. In an embodiment, a threshold value is attached to the PoW chain with respect to the number of discovered PoW blocks. When the PoW chain becomes long enough (at or over the threshold value), a new PoS validation committee will be formed.”), (see paragraph [0063]).

Zhu does not specifically disclose: a block height reaching a set threshold value.
However, Gaddam discloses: a block height reaching a set threshold value (see paragraphs [0096] and [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and LUNDIN with Gaddam to include a well-known feature of blockchain such as creating a genesis block for for the blockchain record to enhance transaction security and stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685